BERZON, Circuit Judge,
dissenting:
The majority seems to imagine “probable cause” as a cloud that follows certain people around, created by their idiosyncratic habits and irresponsible friends, and persisting even though the individuals are not suspected of any particular crime. This “probable cause” cloud, the majority imagines, is available for invocation by law enforcement to justify virtually any search. But, as the case law makes clear, probable cause does not exist in the air. And probable cause to think that someone is odd or a slob or that his friend is a negligent father does not justify seizing and searching his computers.
Instead, to justify a Fourth Amendment search, there must be probable cause to think that “contraband or evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). In a case, such as this one, where the items to be seized — images on a computer — could be, and usually are, innocuous in nature, an affidavit in support of a search warrant must establish a “fair probability” that the images actually are contraband or evidence of a crime. Id. Here, “the more precise question we must answer is whether the officer’s affidavit established probable cause that the images on the defendant’s computer were — as described— lascivious.” United States v. Hill, 459 F.3d 966, 970-71 (9th Cir.2006); cf. Millender v. County of Los Angeles, 620 F.3d 1016, 1030 (9th Cir.2010) (en banc) (holding that probable cause to believe that guns are present in a location does not establish probable cause to search, as “the possession and purchase of guns by itself does not constitute contraband or evidence of a crime.”).
Because the majority loses sight of these fundamental precepts, I respectfully dissent.
I.
Although the majority stresses that we are to give “great deference” to a magistrate’s probable cause finding, Maj. op. at 1151 (quoting Hill, 459 F.3d at 970), deference has never meant abdicating our role to ensure that the Fourth Amendment is respected. As explained in Gates, this deference is meant to account for “the Fourth Amendment’s strong preference for searches conducted pursuant to a warrant,” lest police conclude that warrants are simply not worth the trouble and “resort to warrantless searches, with the hope of relying on consent or some other excep*1154tion to the Warrant Clause that might develop at the time of the search.” 462 U.S. at 236, 103 S.Ct. 2317. Accordingly, Gates instructs us to interpret affidavits in a “commonsense,” rather than “hypertechnical” manner, id., resolving “doubtful or marginal cases” in favor of upholding the warrant’s validity, id. at 237 n. 10, 103 S.Ct. 2317 (citation omitted); see also Millender, 620 F.3d at 1030 (“[W]e are deferential to a magistrate’s determination of probable cause and consider the language of a warrant and affidavit in a common sense and practical manner.”).
Nonetheless, Gates was clear that we “must continue to conscientiously review the sufficiency of affidavits on which warrants are issued” to ensure that the magistrate’s issuance of the warrant was not “a mere ratification of the bare conclusions of others.” 462 U.S. at 239, 103 S.Ct. 2317. In practice, applying the requisite deference means that we look to see whether there was “a ‘substantial basis’ for probable cause to search.” Millender, 620 F.3d at 1030 (quoting United States v. Leon, 468 U.S. 897, 915, 104 S.Ct. 3430, 82 L.Ed.2d 677 (1984)).
This is not a “doubtful or marginal case[ ].” Gates, 462 U.S. at 237 n. 10, 103 S.Ct. 2317. The affidavit supporting the search warrant for Krupa’s computers was indubitably inadequate to provide probable cause. As the district court noted, there was but a single fact arguably supporting probable cause: the discovery of a photograph that “appeared to be of 15 to 17 year old female with a web site label of www.nude-teens. com. ”
II.
Before turning to that single fact, I note that the majority maintains that the following additional facts also supported probable cause: that Sgt. Velasco was out of the country and had left his two children in the care of Krupa, who was a civilian; that the home was “complete disarray”; and the presence of 15 computers.1 Maj. op. at 1151-52. I agree with the district court that none of these additional factors have any pertinence at all to whether the warrant was issued with probable cause to believe that Krupa possessed child pornography.
First, the living conditions of the residence, however deplorable, were not mentioned in the affidavit for the military search warrant. Similarly, the affidavit makes no mention of Sgt. Velasco’s whereabouts; it states only that when an officer visited the residence, “there were no custodial parents at the house[,] only [Krupa,] who was not affiliated with the military.” So, even if these facts were at all probative of possession of child pornography — which they are not — they cannot validate the issuance of the warrant. “[I]n reviewing a search warrant, we are ‘limited to the information and circumstances contained within the four corners of the underlying affidavit.’ ” Millender, 620 F.3d at 1029 (quoting Crowe v. County of San Diego, 593 F.3d 841, 869 (9th Cir.2010)).
As to the facts that were mentioned in the affidavit, we must consider, of course, “the totality of the circumstances” in assessing probable cause. United States v. Hay, 231 F.3d 630, 634 n. 4 (9th Cir.2000) *1155(quoting Gates, 462 U.S. at 238, 103 S.Ct. 2317). But a particular fact is only relevant to this inquiry insofar as its existence makes it more likely that the suspect is engaged in the criminal activity suspected. See, e.g., Millender, 620 F.3d at 1030; Gonzalez-Rivera v. INS, 22 F.3d 1441, 1446-47 (9th Cir.1994). Neither the government nor the majority explains how the fact that Krupa was a civilian living on a military base makes it more likely that there was child pornography on his computers, and I certainly see no connection. This fact is just useless trivia.
The same is true with regard to the fact that there were 15 computers in the home. Neither the majority nor the government has explained how this fact makes it one whit more likely that Krupa had child pornography. There is not even the bare assertion that, for example, having that many computers, which Krupa apparently refurbished and resold, fits a “profile” of a collector of child pornography, such as the one discussed in United States v. Gourde, 440 F.3d 1065, 1072 (9th Cir.2006) (en banc). The government asserts that the computer collection is “suspicious[ but does not endeavor to explain why, or how this “suspicion” is at all related to the conclusion that the computers had child pornography (or any other contraband) on their hard drives. As we recently had occasion to note, “even inexpensive eleetronic storage media today can store the equivalent of millions of pages of information.” United States v. Comprehensive Drug Testing, Inc., 621 F.3d 1162, 1176 (9th Cir.2010) (en banc). So it is certainly not common knowledge that having multiple computers instead of one makes collecting even very large amounts of child pornography any more likely; a person so inclined can download reams of child pornography on a single computer with an internet connection. See id.2
III.
That leaves just the photograph, which was not included with the affidavit in support of the search warrant. The photo was described only as “appearing] to be of 15 to 17 year old female.”
United States v. Battershell, 457 F.3d 1048 (9th Cir.2006) dictates that this bare description cannot possibly provide probable cause. As Battershell relates:
Federal law defines five categories of “sexually explicit conduct” with respect to child pornography. The first four categories deal with specific conduct that is easy to identify and describe: “(i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex; (ii) bestiality; (iii) masturbation; [and] (iv) sadistic or *1156masochistic abuse____The fifth category ... is the ‘lascivious exhibition of the genitals or pubic area of any person.’ ”
Id. at 1051 (quoting 18 U.S.C. § 2256(2)(A)).3 The affidavit in this case makes no mention of any particular conduct, so the photograph found on Krupa’s computer can only have fallen into the fifth category.
The affidavit stated only that the female appeared to be 15 to 17 and was nude. It said nothing about what parts of her body were depicted, much less that they were exhibited lasciviously — that is, “so presented by the photographer as to arouse or satisfy the sexual cravings of a voyeur.” Hill, 459 F.3d at 972 (quoting United States v. Wiegand, 812 F.2d 1239, 1244 (9th Cir.1987)). And of course, “not all images of nude children are pornographic.” Id. at 970; see also id. (“For example, ‘a family snapshot of a nude child bathing presumably would not’ be criminal.” (citation omitted)). Indeed, “the law recognizes that some images of nudity may merit First Amendment protection because they serve artistic or other purposes, and possessing those images cannot be criminal.” Id. The affidavit supporting the search warrant said absolutely nothing from which one could conclude that this image was child pornography, rather than art. For all we know from this description, the photograph was taken by a latter-day Renoir, intent on portraying from the back a young woman bathing.
The upshot is that here, as in Batter-shell, the affidavit’s
terse description, absent an accompanying photograph, is insufficient to establish probable cause that the photograph lasciviously exhibited the genitals or pubic area because [its] conclusory statement is an inherently subjective analysis and it is unclear if the photograph exhibited the young female’s genitals or pubic area.
Battershell, 457 F.3d at 1051.
In one respect, the affidavit here is even more deficient than that in Battershell, which involved a young female estimated at 8 to 10 years of age. Id. The subject of the photograph here, by contrast, appeared to be 15 to 17 years old. Had that estimate been low by just a year, this photograph would not have been illegal child pornography, but rather, perfectly legal adult pornography, injecting an additional factor of uncertainty absent in Battershell.
That the photograph had “a web site label” of www.nude-teens.com adds nothing to the probable cause analysis, at least absent some effort — apparently not undertaken here, despite ample opportunity to do so — to ascertain whether that website actually provides pornographic photographs of underage teenage girls. The website name itself does not indicate that some, much less most or all, of the photographs on it were pornographic, nor is there any other evidence so indicating. By way of contrast, in Gourde, the search warrant affidavit contained “unequivocal” evidence that a particular website (of which the defendant was a paid subscriber) “was a child pornography site whose primary content was in the form of images.” 440 F.3d at 1070. Not only did the owner admit as much, see id., but a government agent also extensively explored the website, see id. at 1067. Here, in contrast, the only thing we know is that the photograph had a uniform resource locator (URL) “label” of “www.nude-teens.com.”
In sum, the only conclusion consistent with Battershell is that the affidavit did not provide probable cause for the search warrant.
*1157IV.
As to the Leon holding of the district court, it won’t wash either. As already described, there is simply no question that the warrant here was issued on precisely the sort of impermissibly “bare bones” affidavit of which Gates warned, see Gates, 462 U.S. at 239, 103 S.Ct. 2317, and no reasonable officer would have thought that it provided probable cause. See Leon, 468 U.S. at 899, 104 S.Ct. 3405 (“[A]n officer [does not] manifest objective good faith in relying on a warrant based on an affidavit so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable.”); United States v. Weber, 923 F.2d 1338, 1346 (9th Cir.1990) (same).
I note that the government has not argued that this was a situation requiring quick decisionmaking or a hastily-drafted affidavit. For good reason. Although Reynolds’ illness obviously complicated matters, that fact, even coupled with the revocation of consent, did not create the risk that Krupa would destroy incriminating evidence, as the computers were in the government’s possession.
Nonetheless, the majority suggests that there were “exigent” circumstances. Maj. op. at 1151-52. That is simply untrue. As the majority relates, the computers were seized on April 12. From that point on, the computers were in the possession of the government, the children were safely in the custody of their mother, and Krupa was told that he was not permitted to stay in Sgt. Velasco’s residence. Thus, if there was any exigency, it had long since dissipated when Reynolds obtained the search warrant some two weeks after the computers were seized. So, the majority’s suggestion notwithstanding, “there was no need for the ‘hurried judgment’ upon which law enforcement decisions must often be based,” Weber, 923 F.2d at 1346 (citation omitted), and, as in Weber, “[although we need not question the subjective good faith of the government, it acted entirely unreasonably in preparing the affidavit it presented.” Id.
Conclusion
For the foregoing reasons, I would hold that the affidavit did not provide probable cause to search Krupa’s computers, reverse the district court’s application of Leon’s good-faith exception, and remand for consideration of whether, after excising the suppressed evidence from the affidavit supporting the second search warrant, probable cause remained for the issuance of the second search warrant.
I cannot help but think that had this case involved anything but child pornography, it would come out differently. I fear that understandable abhorrence of this particular crime can infect judicial judgment. We would do well to remember that the protections of the Fourth Amendment do not depend on the nature of the suspected criminal activity, any more than they do on the race or gender of the suspect. And that is particularly so where the issue is the searching of personal computers, on which more and more extremely sensitive information is stored. See Comprehensive Drug Testing, 621 F.3d at 1176-77.
I respectfully dissent.

. The government suggests as well that the "defendant’s first providing consent to review his many computers and then revoking this consent” supported probable cause. The affidavit supporting the warrant application also recited this fact as supporting probable cause. But "refusal to consent to a warrantless search is privileged conduct which cannot be considered as evidence of criminal wrongdoing.” United States v. Prescott, 581 F.2d 1343, 1351-52 (9th Cir.1978); see also Gasho v. United States, 39 F.3d 1420, 1438-39 (9th Cir.1994) (same).


. The majority's invocation of Morgan v. United States, 323 F.3d 776, 778 (9th Cir.2003) to suggest that "civilians such as Krupa impliedly consent to searches when they enter a military base,” Maj. op. at 1153, fails badly. There is a very good reason why this argument was, as the majority notes, "not addressed by the parties," id.', it is undisputed that Krupa did not consent. In fact, Krupa expressly revoked his consent to Reynolds searching his computers. See Maj. op. at 1150 ("[Bjoth Sgt. Velasco and Krupa revoked their consents to the search of the computers.”). Thus, to make any sense at all, the majority's suggestion that Krupa impliedly consented to the search of his computers (even after he had revoked his express consent) must encompass the notion that this implied consent was irrevocable. The majority provides nothing to support this radical suggestion.
Moreover, Morgan concerns only an implied consent to a search of the person on initial entry onto a military base. Morgan does not suggest, nor does any other case of which I am aware, that implied consent carries over as long as the civilian is on the base (or here, even after he has left the base) and is transferred to his far-out-of-reach possessions as well as his person.


. Cal.Penal Code § 311.3, also recited by the affidavit, is identical in all material respects.